

116 S1360 IS: Reserve Component DD–214 Act of 2019
U.S. Senate
2019-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1360IN THE SENATE OF THE UNITED STATESMay 8, 2019Mr. Peters (for himself and Mr. Lankford) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to ensure that the final pay and certificate of discharge or
			 release for a reserve member of the Armed Forces is ready upon discharge
 or release of that member from active status.1.Short titleThis Act may be cited as the Reserve Component DD–214 Act of 2019.2.Final pay and certificate of discharge or release for reserve members of the Armed Forces upon discharge or release from active status(a)In generalSection 1168(a) of title 10, United States Code, is amended—(1)by inserting (1) before A member;(2)by striking an armed force and inserting the armed forces (including the reserve components);(3)by inserting or active status after active duty the first place it appears;(4)by striking his discharge certificate or certificate of release from active duty, respectively, and inserting the appropriate certificate;(5)by striking his final pay or a substantial part of that pay, and inserting the final pay of the member (or a substantial part of that pay);(6)by striking him or his next of kin or legal representative and inserting the member (or the next of kin or legal representative of the member); and(7)by adding at the end the following new paragraphs:(2)In paragraph (1), the term appropriate certificate means the following:(A)In the case of a member being discharged, a discharge certificate.(B)In the case of a member being released from active duty, a certificate of release from active duty.(C)In the case of a member being released from active status, a certificate of release from active status.(3)Any certificate of release from active status delivered pursuant to paragraph (1) with respect to a member shall specify the total duration of inactive-duty training performed by the member during the period covered by such certificate..(b)Conforming amendments(1)Heading amendmentThe heading of such section is amended to read as follows:1168.Discharge or release from active duty or active status: limitations.(2)Table of sectionsThe table of sections at the beginning of chapter 59 of such title is amended by striking the item relating to section 1168 and inserting the following new item:1168. Discharge or release from active duty or active status: limitations..